DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 06/16/2021 after the final rejection of 03/17/2020 and the Applicant initiated interview of 05/03/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No claims have been added or cancelled, but claims 1-6, 8-13 and 15-20 have been amended in this submission by the Applicants. Thus claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Information Disclosure Statement

2.	The Information Statement (IDS) filed on 06/09/2021 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.


Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given by the Applicants’ Representative, Attorney Christopher M. Swickhamer, on 06/29/2021. The Applicants agreed to the Examiner’s proposal of amending the independent claims to include certain limitations from claim 2 in order to put the Application in condition for allowance. An interview summary has been attached along with. The application has been amended as follows: 

Amend claims 1-2, 8-9 and 15-16 as shown below where underlined sections represent additions while cross-outs and square parentheses represent deletions.  

Claim 1.	A system comprising:

one or more computer processors;



one or more artificial intelligence framework modules incorporated into the one or more computer memories, the one or more artificial intelligence framework modules configuring the one or more computer processors to perform operations for guiding a conversation with an intelligent assistant of a network-based marketplace, the operations comprising:

receiving a user utterance from a user device, the user utterance being part of the conversation involving the intelligent assistant of the network-based marketplace, the conversation including preceding user utterances in pursuit of a first mission;

determining that the user utterance indicates a product search mission change from the first mission to a second mission, the determining based on application of a machine-learned model to the user utterance and the preceding user utterances for identifying a certainty of the product search mission change, the machine-learned model having been trained repeatedly with past utterances of other users over a time period;



generating a reply to the user utterance to further the second mission rather than the first mission based at least in part on the prompting; and

communicating the reply to the user device for presentation in a user interface of the user device.

        Claim 2.	The system of claim 1,  wherein the machine-learned model is trained using  non-conversational interactions with the other users based on transaction records stored in a database of the network-based marketplace.

          Claim 8.	A method comprising:

receiving, [[with]] by one or more hardware processors of a network-based marketplace, a user utterance from a user device, the user utterance being part of a conversation with an intelligent assistant of the network-based marketplace, the conversation including preceding user utterances in pursuit of a first mission;

determining that the user utterance indicates a product search mission change from the first mission to a second mission, the determining based on application of a machine-learned model to the user utterance and the preceding user utterances for identifying a certainty of the product search mission change, the machine-learned model having been trained repeatedly with past utterances of other users over a time period;

responsive to the determining that the user utterance indicates the product search mission change from the first mission to the second mission, prompting, via one or more artificial intelligence framework modules, a user to clarify that the user is seeking to change from the first mission to the second mission based at least in part on the user utterance;


communicating the reply via a user interface as either a text-to-speech output or a graphical display output.

         Claim 9.	The method of claim 8,  wherein the machine-learned model is trained using  non-conversational interactions with the other users based on transaction records stored in a database of the network-based marketplace.

         Claim 15.	A non-transitory machine-readable storage medium including instructions, which, when executed by one or more computer 

receiving, [[with]] by the one or more  computer processors of a network-based marketplace, a user utterance from a user device, the user utterance being part of a conversation with an intelligent assistant of the network-based marketplace, the conversation including preceding user utterances in pursuit of a first mission;

determining that the user utterance indicates a product search mission change from the first mission to a second mission, the determining based on application of a machine-learned model to the user utterance and the preceding user utterances for identifying a certainty of the product search mission change, the machine-learned model having been trained repeatedly with past utterances of other users over a time period;

responsive to the determining that the user utterance indicates the product search mission change from the first mission to the second mission, prompting, via one or more artificial intelligence framework modules, a user to clarify that the user is seeking to change from 

generating a reply to the user utterance to further the second mission rather than the first mission based at least in part on the prompting; and

communicating the reply via a user interface as either a text-to-speech output or a graphical display output.

      Claim 16.	The non-transitory machine-readable storage medium of claim 15,  wherein the machine-learned model is trained using  non-conversational interactions with the other users based on transaction records stored in a database of the network-based marketplace.


               

Allowable Subject Matter

4.	Claims 1-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has described a novel method of detecting topic change in a user voice command within a marketplace environment by making use of artificial intelligence networks. 

Most pertinent prior art:

Barve (U.S. Patent Application Publication # 2014/0163965 A1) in paragraphs 162-166, teach the use of various hardware including computer systems and computer readable media etc. Paragraphs 33-37, teach that the method also includes receiving a second input from the user and inferring whether or not the second input from the user is related to the at least one linguistic element associated with the first conversation session. Upon a condition in which the second input is inferred to relate to the at least one linguistic element associated with the first conversation session, the method calls for providing a second response based on the metadata associated with the content items, the second input, and the at least one linguistic element of the first input associated with the first conversation session. Figures 1-5 and paragraphs 98-102, illustrate the interface architecture used to convey data to the user. 

Makino (U.S. Patent Application Publication # 2017/0069316 A1) in paragraphs 6 and 23 along with figure 1, teaches an artificial intelligence based dialogue control apparatus holding a dialogue with a dialogue partner who is a user. Para 42 along with figures 2 and 5, further teach that after creating a reply sentence for connecting to a next topic, the creator creates a reply sentence for topic change. A reply sentence for topic change as used herein means a reply sentence that is used, following the reply sentence for connecting to a next topic uttered before topic change, for changing to the next topic. Topic change as used herein includes changing to another topic falling under the topic of the current dialogue, as well as changing to another topic included in the keyword table, e.g. if the topic of the current dialogue is "weather", topic change includes changing to another topic such as, "animal". Paragraphs 43-44, further provide the examples of the dialog control apparatus taking forward the dialog to further the second topic. As an example if the user utters "flower pollen", the creator can select "flower" as a noun word and create, e.g. "By the way, are you interested in flowers?" for changing topics. Alternatively, the creator may also access the Internet to search for the current hot topics relating to "flower", and select a noun word relating to hot topics about "flower", e.g. if a search with the word "flower" results in a lot of matches with topics about cherry blossom, the creator 222 can select the noun words "cherry" and "full blossom" and create a 

Baldwin (U.S. Patent Application Publication # 2013/0339022 A1) in paragraphs 13-15, teach that the intelligent hypotheses may use short-term and/or long-term shared knowledge to proactively build and evaluate interaction with a user as a conversation progresses or over time. The hypotheses may model human-to-human interaction to include a varying degree of certainty for each hypothesis. Para 51 and figure 3, teach that the Intelligent Hypothesis Builder 310 may use long-term shared knowledge to generate one or more implicit hypotheses of a user's intent when an utterance is missing qualifiers or other information needed to complete a request or task. Each hypothesis may have a corresponding degree of certainty. Using long-term knowledge may be substantially similar to using short-term shared knowledge, except that information may be unconstrained by a current session, and an input mechanism may include information from additional sources other than conversational sessions.

Iida (U.S. Patent Application Publication # 2018/0089164 A1) in paragraphs 7-11 and 94 along with figures 1-2, teaches methods for providing artificial intelligence entity-specific feedback to users in a style type corresponding to a personality, or voice, of an entity. An entity corpus comprised of language that has been extracted from sources associated with the entity and further classified 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a method comprising receiving, by one or more hardware processors of a network-based marketplace, a user utterance from a user device, the user utterance being part of a conversation with an intelligent assistant of the network-based marketplace, the conversation including preceding user utterances in pursuit of a first mission; determining that the user utterance indicates a product search mission change from the first mission to a second mission, the determining based on application of a machine-learned model to the user utterance and the preceding user utterances for identifying a certainty of the product search mission change, the machine-learned model having been trained repeatedly with past utterances of other users over a time period; responsive to the determining that the user utterance indicates the product search mission change from the first mission to the second mission, prompting, via one or more 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

5.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Will (U.S. Patent # 5905789 A), Le (U.S. Patent Application Publication # 2017/0316775 A1), Spirer (U.S. Patent Application Publication # 2017/0185596 A1), Zorzin (U.S. Patent Application Publication # 2016/0357731 A1), Keen (U.S. Patent Application Publication # 2013/0332162 A1), Gorman (U.S. Patent Application Publication # 2015/0186504 A1), Sarikaya (U.S. Patent Application Publication # 2017/0337478 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case 



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)